Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicants' response to the Non-Final Office Action mailed 25 January 2022, has been entered and the Remarks therein, filed 25 April 2022, are fully considered here.

Status of Claims
	Claims 1, 3 and 5-21 are pending.
	Claims 1, 3, 5-9, 11, 16 and 17 are allowed.
	Claims 2, 4, 10, 12-15 and 18-21 are cancelled.
	
Election/Restrictions
Claims 1, 3 and 5-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP 821.04(b), claim 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In addition, claims 8, 9 and 11 are directed to withdrawn product claims. However, independent claim 8 requires all of the limitations of the allowed product recited in claim 1 (MPEP 821.04(a)). Therefore, claims 8, 9 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 17 is directed to the process of making the allowable product described in rejoined claim 8. Therefore, claim 17 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been either rejoined or canceled, the restriction requirement as set forth in the Office action mailed on 17 August 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with V. Lakshmanan, KNOBBE MARTENS, on 22 July 2022. The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 8, line 2, replace “to claim 1” with --to claim 1 and a sugar excipient--;
Claim 9, lines 1-2, replace “wherein a residual activity after being allowed to leave at 105oC for 4 hours is 10% or more” with --wherein an enzymatic activity after being stored at 105oC for 4 hours is 50% or more, compared to an enzymatic activity before being stored--;
Claim 11, line 1, replace “claim 10” with --claim 8--;
Claim 11, line 2, replace “or more” with --or more and 90% by mass or less--;
Claim 16, line 1, replace “producing a lactase bulk powder, comprising” with 
--producing the lactase bulk powder according to claim 1, comprising--;
Claim 16, line 3, replace “50” with --30--;
Claim 17, line 1, replace “producing a lactase preparation, comprising” with 
--producing the lactase preparation according to claim 8, comprising--;
Claim 17, line 3, replace “50” with --30--;
Claims 10, 12-15 and 18-21 are cancelled.

Examiner’s Comment
Drawings
The drawings received on 06 December 2019 were accepted in the Non-Final Office Action mailed 25 January 2022.


Reasons for Allowance
Claim Objections
	The objections to Claims 4-7, in the Non-Final Office Action mailed 25 January 2022, are withdrawn in view of Applicants' amendment received 25 April 2022, in which the cited claims were either canceled or corrected.

35 U.S.C. §112
35 U.S.C. §112(b)
The rejection of Claims 4-6 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 25 January 2022, is withdrawn in view of Applicants’ amendment received 25 April 2022, in which the cited claims were amended.

35 U.S.C. § 103
The rejection of Claims 1-7 under 35 U.S.C. §103 as being unpatentable over Bruce et al. in view of Nagahata et al., in the Non-Final Office Action mailed 25 January 2022, is withdrawn in view of Applicants' amendment and argument received 25 April 2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Bruce et al. (EP 1208848; 29 May 2002) and Nagahata et al. (WO 2016/060224) do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A lactase bulk powder comprising lactase and galactose and/or glucose, wherein a total amount of the galactose and the glucose is more than 0 μmol and equal to or less than 30 μmol per 100,000 units of lactase; and a lactase preparation comprising the lactase bulk powder. The claimed subject also recites a method for producing the lactase bulk powder; and a method for producing the lactase preparation. The lactase bulk powder, after being stored at 105oC for 4 hours, has an enzymatic activity is 50% or more and/or 75% or more, compared to an enzymatic activity before being stored. The lactase is produced by Aspergillus oryzae.

Bruce et al. shows solid lactase compositions having improved stability. These more stable lactase compositions contain, among other ingredients, less than about 10wt% reducing sugar. Such reducing sugars include, but are not limited to, dextrose (glucose) and galactose. Suitable lactase for the use described herein include lactase compositions having a potency of between 14,000 and 100,000 FCC lactase units/gram.

Bruce et al. does not show: A lactase bulk powder comprising lactase and galactose and/or glucose, wherein a total amount of the galactose and the glucose is more than 0 μmol and equal to or less than 30 μmol per 100,000 units of lactase.

Nagahata et al. shows a lactase solution containing reducing sugar in a predetermined value or less. The described invention provides a lactase solution containing an amount of reducing sugar of 2.0mg/g or less. Nagahata et al. shows a stability experiment in which the stability of a lactase solution containing 53,000 NLU (neutral lactase unit)/g of lactase is assessed when in the presence of varying amounts of reducing sugar (mg/g). The amount of residual activity of the lactase in solution was measured after 7 days at 50°C; the lactase exhibited 54% of residual activity. Nagahata et al. teaches that as the amount of the reducing sugar contained in the lactase solution is increased, the storage stability of the lactase solution tends to decrease. 
Nagahata et al. does not show: A lactase bulk powder comprising lactase and galactose and/or glucose, wherein a total amount of the galactose and the glucose is more than 0 μmol and equal to or less than 30 μmol per 100,000 units of lactase.

Bruce et al. and Nagahata et al. do not show, individually or in combination, a lactase powder resulting from the combination of galactose and/or glucose, in specific µmole amount(s), with lactase, on a per 100,000 unit basis. This specific ratio (i.e., a total amount of galactose and glucose, which is more than 0μmol and equal to or less than 30μmol per 100,000 units of lactase) is not shown in the prior art.

In addition, Applicant shows that a lactase bulk powder produced according to the above described ratio has an unexpectedly increased storage stability. Data presented in Applicant’s Figure 2 show that the residual enzymatic activity of the lactase bulk powder is at least 50% (e.g., up to over 90%) when stored under the claimed conditions of 4 hours at 105oC, and when the total amount of galactose and glucose is less than 30μmol per 100,000 ALU of lactase. When the total amount of galactose and glucose is 40μmol or 50μmol, the residual activity drops to about 10%. The percent residual enzymatic activity is compared to lactase bulk powder samples that have not been stored. 
Therefore, Applicant has presented evidence of secondary considerations which shows that the claimed subject matter is directed to a nonobvious improvement over the lactase bulk powders shown in the prior art with regard to improved storage stability of the powder. This improvement is realized when the lactase bulk powder comprises a total amount of galactose and glucose that is more than 0μmol and equal to or less than 30μmol per 100,000 units of lactase. That is, the claimed composition yields unexpectedly improved properties not present in the prior art.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651  

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631